                     Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 1 of 16



              1 HANSON BRIDGETT LLP
                GARNER K. WENG, SBN 191462
              2 gweng@hansonbridgett.com
                ROBERT A. McFARLANE, SBN 172650
              3 rmcfarlane@hansonbridgett.com
                ROSANNA W. GAN, SBN 325145
              4 rgan@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 LAW OFFICE OF ADAM C. BONIN
                ADAM C. BONIN (admitted pro hac vice)
              8 adam@boninlaw.com
                121 S. Broad Street, Suite 400
              9 Philadelphia, PA 19107
                Telephone:     (215) 864-8002
             10 Facsimile:     (215) 701-2321

             11 Attorneys for Defendant
                KOS MEDIA LLC
             12

             13                               UNITED STATES DISTRICT COURT
             14           NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
             15

             16 LARRY G. PHILPOT,                                    Case No. 3:18-cv-4100-TSH

             17                  Plaintiff,                          STIPULATED PROTECTIVE ORDER
             18          v.
             19 KOS MEDIA LLC,

             20                  Defendant.                          Trial Date: June 8, 2020

             21

             22 1.       PURPOSE AND LIMITATIONS
             23          Disclosure and discovery activity in this action are likely to involve production of
             24 confidential, proprietary, or private information for which special protection from public

             25 disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

             26 Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

             27 Protective Order. The parties acknowledge that this Order does not confer blanket protections on

             28 all disclosures or responses to discovery and that the protection it affords from public disclosure

                                                                   -1-                    Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                       Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 2 of 16



              1 and use extends only to the limited information or items that are entitled to confidential treatment

              2 under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,

              3 below, that this Stipulated Protective Order does not entitle them to file confidential information

              4 under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards

              5 that will be applied when a party seeks permission from the court to file material under seal.

              6
                  2.      DEFINITIONS
              7
                          2.1     Challenging Party: a Party or Non-Party that challenges the designation of
              8
                  information or items under this Order.
              9
                          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
             10
                  generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
             11
                  of Civil Procedure 26(c).
             12
                          2.3     .3      Counsel (without qualifier): Outside Counsel of Record and House Counsel
             13
                  (as well as their support staff).[2.4
             14
                          2.4     .4      Designating Party: a Party or Non-Party that designates information or
             15
                  items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
             16
                  “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
             17
                          2.5     2.5     Disclosure or Discovery Material: all items or information, regardless of the
             18
                  medium or manner in which it is generated, stored, or maintained (including, among other things,
             19
                  testimony, transcripts, and tangible things), that are produced or generated in disclosures or
             20
                  responses to discovery in this matter.
             21
                          2.6     2.6     Expert: a person with specialized knowledge or experience in a matter
             22
                  pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as an expert
             23
                  witness or as a consultant in this action, (2) is not a past or current employee of a Party or of a
             24
                  Party’s competitor, and (3) at the time of retention, is not anticipated to become an employee of a
             25
                  Party or of a Party’s competitor.
             26
                          2.7     2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
             27
                  or Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
             28

                                                                     -2-                     Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                     Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 3 of 16



              1 Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

              2 less restrictive means.

              3          2.8     2.8      House Counsel: attorneys who are employees of a party to this action.

              4 House Counsel does not include Outside Counsel of Record or any other outside counsel.

              5          2.9     2.9      Non-Party: any natural person, partnership, corporation, association, or

              6 other legal entity not named as a Party to this action.

              7          2.10    2.10     Outside Counsel of Record: attorneys who are not employees of a party to

              8 this action but are retained to represent or advise a party to this action and have appeared in this

              9 action on behalf of that party or are affiliated with a law firm which has appeared on behalf of that

             10 party.

             11          2.11    2.11     Party: any party to this action, including all of its officers, directors,

             12 employees, consultants, retained experts, and Outside Counsel of Record (and their support staffs).

             13          2.12    2.12     Producing Party: a Party or Non-Party that produces Disclosure or

             14 Discovery Material in this action.

             15          2.13    2.13     Professional Vendors: persons or entities that provide litigation support

             16 services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

             17 organizing, storing, or retrieving data in any form or medium) and their employees and

             18 subcontractors.
             19          2.14    2.14     Protected Material: any Disclosure or Discovery Material that is designated

             20 as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

             21          2.15    2.15     Receiving Party: a Party that receives Disclosure or Discovery Material

             22 from a Producing Party.

             23 3.       SCOPE

             24          The protections conferred by this Stipulation and Order cover not only Protected Material

             25 (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

             26 all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

             27 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

             28 However, the protections conferred by this Stipulation and Order do not cover the following

                                                                      -3-                      Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                     Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 4 of 16



              1 information: (a) any information that is in the public domain at the time of disclosure to a

              2 Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

              3 result of publication not involving a violation of this Order, including becoming part of the public

              4 record through trial or otherwise; and (b) any information known to the Receiving Party prior to

              5 the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

              6 the information lawfully and under no obligation of confidentiality to the Designating Party. Any

              7 use of Protected Material at trial may be further governed by any separate agreements into which

              8 the Parties may enter or any applicable orders of the Court.

              9 4.       DURATION

             10          Even after final disposition of this litigation, the confidentiality obligations imposed by this

             11 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

             12 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

             13 and defenses in this action, with or without prejudice; and (2) final judgment herein after the

             14 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

             15 including the time limits for filing any motions or applications for extension of time pursuant to

             16 applicable law.

             17 5.       DESIGNATING PROTECTED MATERIAL

             18          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
             19 or Non-Party that designates information or items for protection under this Order must take care to

             20 limit any such designation to specific material that qualifies under the appropriate standards. To

             21 the extent it is practical to do so, the Designating Party must designate for protection only those

             22 parts of material, documents, items, or oral or written communications that qualify – so that other

             23 portions of the material, documents, items, or communications for which protection is not

             24 warranted are not swept unjustifiably within the ambit of this Order.

             25          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

             26 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

             27 unnecessarily encumber or retard the case development process or to impose unnecessary

             28 expenses and burdens on other parties) expose the Designating Party to sanctions.

                                                                    -4-                     Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                    Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 5 of 16



              1          If it comes to a Designating Party’s attention that information or items that it designated

              2 for protection do not qualify for protection at all or do not qualify for the level of protection

              3 initially asserted, that Designating Party must promptly notify all other parties that it is

              4 withdrawing the mistaken designation.

              5          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

              6 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

              7 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

              8 designated before the material is disclosed or produced.

              9          Designation in conformity with this Order requires:

             10                  (a)     for information in documentary form (e.g., paper or electronic documents,

             11 but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

             12 Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

             13 EYES ONLY” to each page that contains protected material. If only a portion or portions of the

             14 material on a page qualifies for protection, the Producing Party also must clearly identify the

             15 protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for

             16 each portion, the level of protection being asserted.

             17          A Party or Non-Party that makes original documents or materials available for inspection

             18 need not designate them for protection until after the inspecting Party has indicated which material
             19 it would like copied and produced. During the inspection and before the designation, all of the

             20 material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

             21 ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

             22 copied and produced, the Producing Party must determine which documents, or portions thereof,

             23 qualify for protection under this Order. Then, before producing the specified documents, the

             24 Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

             25 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected

             26 Material. If only a portion or portions of the material on a page qualifies for protection, the

             27 Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

             28 markings in the margins) and must specify, for each portion, the level of protection being asserted.

                                                                    -5-                     Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                     Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 6 of 16



              1                  (b)     for testimony given in deposition or in other pretrial or trial proceedings,

              2 that the Designating Party identify on the record, before the close of the deposition, hearing, or

              3 other proceeding, all protected testimony and specify the level of protection being asserted. When

              4 it is impractical to identify separately each portion of testimony that is entitled to protection and it

              5 appears that substantial portions of the testimony may qualify for protection, the Designating Party

              6 may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

              7 to have up to 21 days to identify the specific portions of the testimony as to which protection is

              8 sought and to specify the level of protection being asserted. Only those portions of the testimony

              9 that are appropriately designated for protection within the 21 days shall be covered by the

             10 provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

             11 the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

             12 transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

             13 ATTORNEYS’ EYES ONLY.”

             14          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

             15 other proceeding to include Protected Material so that the other parties can ensure that only

             16 authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

             17 (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

             18 shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
             19 – ATTORNEYS’ EYES ONLY.”

             20          Transcripts containing Protected Material shall have an obvious legend on the title page

             21 that the transcript contains Protected Material, and the title page shall be followed by a list of all

             22 pages (including line numbers as appropriate) that have been designated as Protected Material and

             23 the level of protection being asserted by the Designating Party. The Designating Party shall inform

             24 the court reporter of these requirements. Any transcript that is prepared before the expiration of a

             25 21-day period for designation shall be treated during that period as if it had been designated

             26 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

             27 agreed. After the expiration of that period, the transcript shall be treated only as actually

             28 designated.

                                                                    -6-                     Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                     Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 7 of 16



              1                  (c)     for information produced in some form other than documentary and for any

              2 other tangible items, that the Producing Party affix in a prominent place on the exterior of the

              3 container or containers in which the information or item is stored the legend “CONFIDENTIAL”

              4 or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions of

              5 the information or item warrant protection, the Producing Party, to the extent practicable, shall

              6 identify the protected portion(s) and specify the level of protection being asserted.

              7          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

              8 designate qualified information or items does not, standing alone, waive the Designating Party’s

              9 right to secure protection under this Order for such material. Upon timely correction of a

             10 designation, the Receiving Party must make reasonable efforts to assure that the material is treated

             11 in accordance with the provisions of this Order.

             12 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

             13          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

             14 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

             15 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

             16 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

             17 challenge a confidentiality designation by electing not to mount a challenge promptly after the

             18 original designation is disclosed.
             19          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

             20 process by providing written notice of each designation it is challenging and describing the basis

             21 for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

             22 notice must recite that the challenge to confidentiality is being made in accordance with this

             23 specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

             24 good faith and must begin the process by conferring directly (in voice to voice dialogue; other

             25 forms of communication are not sufficient) within 14 days of the date of service of notice. In

             26 conferring, the Challenging Party must explain the basis for its belief that the confidentiality

             27 designation was not proper and must give the Designating Party an opportunity to review the

             28 designated material, to reconsider the circumstances, and, if no change in designation is offered, to

                                                                    -7-                     Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                     Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 8 of 16



              1 explain the basis for the chosen designation. A Challenging Party may proceed to the next stage of

              2 the challenge process only if it has engaged in this meet and confer process first or establishes that

              3 the Designating Party is unwilling to participate in the meet and confer process in a timely

              4 manner.

              5          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

              6 intervention, the Designating Party shall file and serve a motion to retain confidentiality under

              7 Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of

              8 the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

              9 process will not resolve their dispute, whichever is earlier. Each such motion must be

             10 accompanied by a competent declaration affirming that the movant has complied with the meet

             11 and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

             12 make such a motion including the required declaration within 21 days (or 14 days, if applicable)

             13 shall automatically waive the confidentiality designation for each challenged designation. In

             14 addition, the Challenging Party may file a motion challenging a confidentiality designation at any

             15 time if there is good cause for doing so, including a challenge to the designation of a deposition

             16 transcript or any portions thereof. Any motion brought pursuant to this provision must be

             17 accompanied by a competent declaration affirming that the movant has complied with the meet

             18 and confer requirements imposed by the preceding paragraph.
             19          The burden of persuasion in any such challenge proceeding shall be on the Designating

             20 Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

             21 unnecessary expenses and burdens on other parties) may expose the Challenging Party to

             22 sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

             23 file a motion to retain confidentiality as described above, all parties shall continue to afford the

             24 material in question the level of protection to which it is entitled under the Producing Party’s

             25 designation until the court rules on the challenge.

             26 7.       ACCESS TO AND USE OF PROTECTED MATERIAL

             27          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

             28 produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                                    -8-                    Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                       Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 9 of 16



              1 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

              2 the categories of persons and under the conditions described in this Order. When the litigation has

              3 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

              4 DISPOSITION).

              5             Protected Material must be stored and maintained by a Receiving Party at a location and in

              6 a secure manner 1 that ensures that access is limited to the persons authorized under this Order.

              7             7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

              8 by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

              9 information or item designated “CONFIDENTIAL” only to:

             10                    (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

             11 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

             12 information for this litigation ;

             13                    (b)     the officers, directors, and employees (including House Counsel) of the

             14 Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

             15 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

             16                    (c)     Experts (as defined in this Order), including their clerical staff, of the

             17 Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

             18 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             19                    (d)     the court and its personnel;

             20                    (e)     court reporters and their staff, professional jury or trial consultants, and

             21 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

             22 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) ;

             23                    (f)     during their depositions, witnesses in the action to whom disclosure is

             24 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

             25 (Exhibit A). Pages of transcribed deposition testimony or exhibits to depositions that reveal

             26
                  1
             27       It may be appropriate under certain circumstances to require the Receiving Party to store any

             28 electronic Protected Material in password-protected form.

                                                                       -9-                     Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                     Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 10 of 16



              1 Protected Material must be separately bound by the court reporter and may not be disclosed to

              2 anyone except as permitted under this Stipulated Protective Order.

              3                 (g)     the author or recipient of a document containing the information or a

              4 custodian or other person who otherwise possessed or knew the information.

              5          7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

              6 Information or Items. Unless otherwise ordered by the court or permitted in writing by the

              7 Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

              8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

              9                 (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

             10 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

             11 information for this litigation and who have signed the “Acknowledgment and Agreement to Be

             12 Bound” that is attached hereto as Exhibit A;

             13                 (b)     Experts of the Receiving Party (1) to whom disclosure is reasonably

             14 necessary for this litigation, and (2) who have signed the “Acknowledgment and Agreement to Be

             15 Bound” (Exhibit A;

             16                 (c)     the court and its personnel;

             17                 (d)     court reporters and their staff, professional jury or trial consultants, and

             18 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
             19 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

             20                 (e)     the author or recipient of a document containing the information or a

             21 custodian or other person who otherwise possessed or knew the information.

             22 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                         LITIGATION
             23
                         If a Party is served with a subpoena or a court order issued in other litigation that compels
             24
                  disclosure of any information or items designated in this action as “CONFIDENTIAL” or
             25
                  “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
             26
                                (a)     promptly notify in writing the Designating Party. Such notification shall
             27
                  include a copy of the subpoena or court order;
             28

                                                                   -10-                     Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                     Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 11 of 16



              1                  (b)     promptly notify in writing the party who caused the subpoena or order to

              2 issue in the other litigation that some or all of the material covered by the subpoena or order is

              3 subject to this Protective Order. Such notification shall include a copy of this Stipulated Protective

              4 Order; and

              5                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

              6 the Designating Party whose Protected Material may be affected.

              7                  If the Designating Party timely seeks a protective order, the Party served with the

              8 subpoena or court order shall not produce any information designated in this action as

              9 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

             10 determination by the court from which the subpoena or order issued, unless the Party has obtained

             11 the Designating Party’s permission. The Designating Party shall bear the burden and expense of

             12 seeking protection in that court of its confidential material – and nothing in these provisions

             13 should be construed as authorizing or encouraging a Receiving Party in this action to disobey a

             14 lawful directive from another court.

             15 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                           LITIGATION
             16
                                 (a)     The terms of this Order are applicable to information produced by a Non-
             17
                  Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
             18
                  ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with
             19
                  this litigation is protected by the remedies and relief provided by this Order. Nothing in these
             20
                  provisions should be construed as prohibiting a Non-Party from seeking additional protections.
             21
                                 (b)     In the event that a Party is required, by a valid discovery request, to produce
             22
                  a Non-Party’s confidential information in its possession, and the Party is subject to an agreement
             23
                  with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
             24
                                         1.     promptly notify in writing the Requesting Party and the Non-Party
             25
                  that some or all of the information requested is subject to a confidentiality agreement with a Non-
             26
                  Party;
             27
                                         2.     promptly provide the Non-Party with a copy of the Stipulated
             28

                                                                   -11-                    Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                    Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 12 of 16



              1 Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

              2 description of the information requested; and

              3                          3.      make the information requested available for inspection by the Non-

              4 Party.

              5                  (c)     If the Non-Party fails to object or seek a protective order from this court

              6 within 14 days of receiving the notice and accompanying information, the Receiving Party may

              7 produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

              8 Party timely seeks a protective order, the Receiving Party shall not produce any information in its

              9 possession or control that is subject to the confidentiality agreement with the Non-Party before a

             10 determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

             11 burden and expense of seeking protection in this court of its Protected Material.

             12 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

             13          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

             14 Material to any person or in any circumstance not authorized under this Stipulated Protective

             15 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

             16 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

             17 Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

             18 terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
             19 Agreement to Be Bound” that is attached hereto as Exhibit A.

             20 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                         MATERIAL
             21
                         When a Producing Party gives notice to Receiving Parties that certain inadvertently
             22
                  produced material is subject to a claim of privilege or other protection, the obligations of the
             23
                  Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
             24
                  provision is not intended to modify whatever procedure may be established in an e-discovery order
             25
                  that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
             26
                  502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
             27
                  communication or information covered by the attorney-client privilege or work product protection,
             28

                                                                    -12-                    Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                    Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 13 of 16



              1 the parties may incorporate their agreement in the stipulated protective order submitted to the

              2 court.

              3 12.      MISCELLANEOUS

              4          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

              5 seek its modification by the court in the future.

              6          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

              7 Order no Party waives any right it otherwise would have to object to disclosing or producing any

              8 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

              9 Party waives any right to object on any ground to use in evidence of any of the material covered

             10 by this Protective Order.

             11          12.3    Filing Protected Material. Without written permission from the Designating Party

             12 or a court order secured after appropriate notice to all interested persons, a Party may not file in

             13 the public record in this action any Protected Material. A Party that seeks to file under seal any

             14 Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

             15 under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

             16 issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request

             17 establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

             18 otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
             19 Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving

             20 Party may file the Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2)

             21 unless otherwise instructed by the court.

             22 13.      FINAL DISPOSITION

             23          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

             24 Receiving Party must return all Protected Material to the Producing Party or destroy such material.

             25 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

             26 summaries, and any other format reproducing or capturing any of the Protected Material. Whether

             27 the Protected Material is returned or destroyed, the Receiving Party must submit a written

             28 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                                                                    -13-                    Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                   Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 14 of 16



              1 by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

              2 Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

              3 any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

              4 of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

              5 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

              6 correspondence, deposition and trial exhibits, expert reports, attorney work product, and

              7 consultant and expert work product, even if such materials contain Protected Material. Any such

              8 archival copies that contain or constitute Protected Material remain subject to this Protective Order

              9 as set forth in Section 4 (DURATION).

             10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

             11

             12 DATED:          April 18, 2019                                /s/ Hillary N. Bunsow
                                                              Hillary N. Bunsow
             13                                               Bunsow De Mory LLP
                                                              Attorneys for Plaintiff
             14                                               Larry G. Philpot
             15

             16 DATED:          April 18, 2019                               /s/ Garner K. Weng
                                                              Garner K. Weng
             17                                               Hanson Bridgett LLP
                                                              Attorneys for Defendant
             18                                               Kos Media LLC
             19

             20 PURSUANT TO STIPULATION, IT IS SO ORDERED.

             21

             22 DATED:
                                                              Hon. Thomas S. Hixson
             23                                               United States District Court Judge

             24

             25

             26

             27

             28

                                                                  -14-                   Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                   Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 15 of 16



              1                                  E-SIGNATURE ATTESTATION
              2          I hereby attest that concurrence in the filing of this document has been obtained from each

              3 of the other indicated signatories.

              4

              5                                               By:        /s/ Garner K. Weng
              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                  -15-                   Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
                    Case 3:18-cv-04100-TSH Document 46 Filed 04/18/19 Page 16 of 16



              1                                               EXHIBIT A

              2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

              3          I, _____________________________ [print or type full name], of _________________

              4 [print or type full address], declare under penalty of perjury that I have read in its entirety and

              5 understand the Stipulated Protective Order that was issued by the United States District Court for

              6 the Northern District of California on [date] in the case of ___________ [insert formal name of

              7 the case and the number and initials assigned to it by the court]. I agree to comply with and to

              8 be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge

              9 that failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

             10 solemnly promise that I will not disclose in any manner any information or item that is subject to

             11 this Stipulated Protective Order to any person or entity except in strict compliance with the

             12 provisions of this Order.

             13          I further agree to submit to the jurisdiction of the United States District Court for the

             14 Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

             15 Order, even if such enforcement proceedings occur after termination of this action.

             16          I hereby appoint __________________________ [print or type full name] of

             17 _______________________________________ [print or type full address and telephone number]

             18 as my California agent for service of process in connection with this action or any proceedings
             19 related to enforcement of this Stipulated Protective Order.

             20

             21 Date:

             22 City and State where sworn and signed:

             23 Printed name:
                                 [printed name]
             24
                  Signature:
             25
                                 [signature]
             26

             27

             28

                                                                   -16-                     Case No. 3:18-cv-4100-TSH
15428302.1        STIPULATED PROTECTIVE ORDER
